        Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN

DEBORAH LAUFER, Individually,            :
                                         :
            Plaintiffs,                  :
                                         :
v.                                       :               Case No.
                                         :
GEISSLER LLC, A Wisconsin Corporation,   :
                                         :
            Defendant.                   :
_______________________________________/ :
                                         :
                                         :
                                         :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

GEISSLER LLC, A Wisconsin Corporation, (sometimes referred to as “Defendant”), for Injunctive

Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Pasco County, Florida, is sui juris, and qualifies as an

               individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

               the major life activity of walking more than a few steps without assistive devices.

               Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

               and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the

               wrist to operate. When ambulating beyond the comfort of her own home, Plaintiff

               must primarily rely on a wheelchair. Plaintiff requires accessible handicap parking

               spaces located closet to the entrances of a facility. The handicap and access aisles
     Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 2 of 10




          must be of sufficient width so that she can embark and disembark from a ramp into

          her vehicle. Routes connecting the handicap spaces and all features, goods and

          services of a facility must be level, properly sloped, sufficiently wide and without

          cracks, holes or other hazards that can pose a danger of tipping, catching wheels or

          falling. These areas must be free of obstructions or unsecured carpeting that make

          passage either more difficult or impossible. Amenities must be sufficiently lowered

          so that Plaintiff can reach them. She has difficulty operating door knobs, sink faucets,

          or other operating mechanisms that tight grasping, twisting of the wrist or pinching.

          She is hesitant to use sinks that have unwrapped pipes, as such pose a danger of

          scraping or burning her legs. Sinks must be at the proper height so that she can put

          her legs underneath to wash her hands. She requires grab bars both behind and beside

          a commode so that she can safely transfer and she has difficulty reaching the flush

          control if it is on the wrong side. She has difficulty getting through doorways if they

          lack the proper clearance.

2.        Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

          "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

          determining whether places of public accommodation and their websites are in

          compliance with the ADA.

3.        According to the county property records, Defendant owns a place of public

          accommodation as defined by the ADA and the regulations implementing the ADA,

          28 CFR 36.201(a) and 36.104. The place of public accommodation that the

          Defendant owns is a place of lodging known as Indianhead Motel, 501 Summit


                                             2
     Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 3 of 10




          Avenue, Chippewa Falls, WI 54729, and is located in the County of Chippewa,

          (hereinafter "Property").

4.        Venue is properly located in the WESTERN DISTRICT OF WISCONSIN because

          the subject hotel is located in this District.

5.        Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

          original jurisdiction over actions which arise from the Defendant’s violations of Title

          III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

          U.S.C. § 2201 and § 2202.

6.        As the owner of the subject place of lodging, Defendant is required to comply with

          the ADA. As such, Defendant is required to ensure that it's place of lodging is in

          compliance with the standards applicable to places of public accommodation, as set

          forth in the regulations promulgated by the Department Of Justice. Said regulations

          are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

          Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

          by reference into the ADA. These regulations impose requirements pertaining to

          places of public accommodation, including places of lodging, to ensure that they are

          accessible to disabled individuals.

7.        More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

          requirement:

          Reservations made by places of lodging. A public accommodation that owns,
          leases (or leases to), or operates a place of lodging shall, with respect to
          reservations made by any means, including by telephone, in-person, or through a
          third party -



                                              3
     Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 4 of 10




                 (i) Modify its policies, practices, or procedures to ensure that individuals
                 with disabilities can make reservations for accessible guest rooms during
                 the same hours and in the same manner as individuals who do not need
                 accessible rooms;
                 (ii) Identify and describe accessible features in the hotels and guest rooms
                 offered through its reservations service in enough detail to reasonably
                 permit individuals with disabilities to assess independently whether a
                 given hotel or guest room meets his or her accessibility needs;
                 (iii) Ensure that accessible guest rooms are held for use by individuals
                 with disabilities until all other guest rooms of that type have been rented
                 and the accessible room requested is the only remaining room of that type;
                 (iv) Reserve, upon request, accessible guest rooms or specific types of
                 guest rooms and ensure that the guest rooms requested are blocked and
                 removed from all reservations systems; and
                 (v) Guarantee that the specific accessible guest room reserved through its
                 reservations service is held for the reserving customer, regardless of
                 whether a specific room is held in response to reservations made by others.

8.        These regulations became effective March 15, 2012.

9.        Defendant, either itself or by and through a third party, implemented, operates,

          controls and or maintains websites for the Property which contains an online

          reservations system. These websites are located at:

          www.expedia.com, www.hotels.com, www.orbitz.com, www.trip.com,
          www.cheaptickets.com, www.travelocity.com and www.hotels.bookety.com.

          This term also includes all other websites owned and operated by Defendant or by

          third parties to book or reserve guest accommodations at the hotel. The purpose of

          these websites is so that members of the public may reserve guest

          accommodations and review information pertaining to the goods, services,

          features, facilities, benefits, advantages, and accommodations of the Property. As

          such, these websites are subject to the requirements of 28 C.F.R. Section

          36.302(e).



                                           4
      Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 5 of 10




10.        Prior to the commencement of this lawsuit, Plaintiff visited the websites on

           multiple occasions for the purpose of reviewing and assessing the accessible

           features at the Property and ascertain whether they meet the requirements of 28

           C.F.R. Section 36.302(e) and her accessibility needs. However, Plaintiff was

           unable to do so because Defendant failed to comply with the requirements set

           forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same

           goods, services, features, facilities, benefits, advantages, and accommodations of

           the Property available to the general public. Specifically, the following violations

           were found:

           •      The website for the hotel located at expedia.com did not identify or allow

                  for reservation of accessible guest rooms and did not provide sufficient

                  information regarding accessability at the hotel.

           •      The website for the hotel located at hotels.com did not identify or allow

                  for reservation of accessible guest rooms and did not provide sufficient

                  information regarding accessability at the hotel.

           •      The website for the hotel located at orbitz.com did not identify or allow for

                  reservation of accessible guest rooms and did not provide sufficient

                  information regarding accessability at the hotel.

           •      The website for the hotel located at trip.com did not identify or allow for

                  reservation of accessible guest rooms and did not provide sufficient

                  information regarding accessability at the hotel.




                                             5
      Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 6 of 10




           •       The website for the hotel located at cheaptickets.com did not identify or

                   allow for reservation of accessible guest rooms and did not provide

                   sufficient information regarding accessability at the hotel.

           •       The website for the hotel located at travelocity.com did not identify or

                   allow for reservation of accessible guest rooms and did not provide

                   sufficient information regarding accessability at the hotel.

           •       The website for the hotel located at hotels.bookety.com did not identify or

                   allow for reservation of accessible guest rooms and did not provide

                   sufficient information regarding accessability at the hotel.

11.        In the near future, Plaintiff intends to revisit Defendant's online reservations

           system in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this

           respect, Plaintiff maintains a system to ensure that she revisits the online

           reservations system of every hotel she sues. By this system, Plaintiff maintains a

           list of all hotels she has sued with several columns following each. She

           continually updates this list by, among other things, entering the dates she did visit

           and plans to again visit the hotel's online reservations system. With respect to

           each hotel, she visits the online reservations system multiple times prior to the

           complaint being filed, then visits again shortly after the complaint is filed. Once a

           judgment is obtained or settlement agreement reached, she records the date by

           which the hotel's online reservations system must be compliant and revisits when

           that date arrives.




                                             6
      Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 7 of 10




12.        Plaintiff is continuously aware that the subject websites remain non-compliant and

           that it would be a futile gesture to revisit the websites as long as those violations

           exist unless she is willing to suffer additional discrimination.

13.        The violations present at Defendant's websites infringe Plaintiff's right to travel

           free of discrimination and deprive her of the information required to make

           meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

           frustration and humiliation as the result of the discriminatory conditions present at

           Defendant's website. By continuing to operate the websites with discriminatory

           conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

           and deprives Plaintiff the full and equal enjoyment of the goods, services,

           facilities, privileges and/or accommodations available to the general public. By

           encountering the discriminatory conditions at Defendant's website, and knowing

           that it would be a futile gesture to return to the websites unless she is willing to

           endure additional discrimination, Plaintiff is deprived of the same advantages,

           privileges, goods, services and benefits readily available to the general public. By

           maintaining a websites with violations, Defendant deprives Plaintiff the equality

           of opportunity offered to the general public. Defendant's online reservations

           system serves as a gateway to its hotel. Because this online reservations system

           discriminates against Plaintiff, it is thereby more difficult to book a room at the

           hotel or make an informed decision as to whether the facilities at the hotel are

           accessible.




                                              7
      Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 8 of 10




14.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a

           result of the Defendant’s discrimination until the Defendant is compelled to

           modify its websites to comply with the requirements of the ADA and to

           continually monitor and ensure that the subject websites remains in compliance.

15.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant’s non-compliance with the ADA with respect to these

           websites. Plaintiff has reasonable grounds to believe that she will continue to be

           subjected to discrimination in violation of the ADA by the Defendant.

16.        The Defendant has discriminated against the Plaintiff by denying her access to,

           and full and equal enjoyment of, the goods, services, facilities, privileges,

           advantages and/or accommodations of the subject website.

17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the

           ADA as requested herein.

18.        Defendant has discriminated against the Plaintiff by denying her access to full and

           equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

           Defendant continues to discriminate against the Plaintiff, and all those similarly

           situated by failing to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with


                                             8
      Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 9 of 10




             disabilities; and by failing to take such efforts that may be necessary to ensure that

             no individual with a disability is excluded, denied services, segregated or

             otherwise treated differently than other individuals because of the absence of

             auxiliary aids and services.

19.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

             Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

             fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

             12205 and 28 CFR 36.505.

20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

             subject websites to make it readily accessible and useable to the Plaintiff and all

             other persons with disabilities as defined by the ADA and 28 C.F.R. Section

             36.302(e); or by closing the websites until such time as the Defendant cures its

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websites to

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websites to ensure that it remains in compliance with said requirement.




                                               9
Case: 3:20-cv-00985-wmc Document #: 1 Filed: 10/27/20 Page 10 of 10




c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

      § 12205.

d.    Such other relief as the Court deems just and proper, and/or is allowable under

      Title III of the Americans with Disabilities Act.

                                    Respectfully Submitted,

                                    Thomas B. Bacon, P.A.
                                    5150 Cottage Farm Rd.
                                    Johns Creek, GA 30022
                                    ph. (404) 276-7277
                                    gillespie.tristan@gmail.com

                                    By: /s/ Tristan W. Gillespie
                                        Tristan W. Gillespie, Esq.
